Exhibit 4.6 OXFORD IMMUNOTEC GLOBAL PLC INDENTURE Dated as of , 20 [ ], Trustee TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.1. Definitions. 1 Section 1.2. Other Definitions. 4 Section 1.3. Incorporation by Reference of Trust Indenture Act. 5 Section 1.4. Rules of Construction. 5 ARTICLE II. THE SECURITIES 5 Section 2.1. Issuable in Series. 5 Section 2.2. Establishment of Terms of Series of Securities. 6 Section 2.3. Execution and Authentication. 8 Section 2.4. Registrar and Paying Agent. 9 Section 2.5. Paying Agent to Hold Money in Trust. 10 Section 2.6. Securityholder Lists. 10 Section 2.7. Transfer and Exchange. 10 Section 2.8. Mutilated, Destroyed, Lost and Stolen Securities. 11 Section 2.9. Outstanding Securities. 12 Section 2.10. Treasury Securities. 12 Section 2.11. Temporary Securities. 12 Section 2.12. Cancellation. 13 Section 2.13. Defaulted Interest. 13 Section 2.14. Global Securities. 13 Section 2.15. CUSIP Numbers. 15 ARTICLE III. REDEMPTION 15 Section 3.1. Notice to Trustee. 15 Section 3.2. Selection of Securities to be Redeemed. 15 Section 3.3. Notice of Redemption. 16 Section 3.4. Effect of Notice of Redemption. 16 Section 3.5. Deposit of Redemption Price. 17 Section 3.6. Securities Redeemed in Part. 17 ARTICLE IV. COVENANTS 17 Section 4.1. Payment of Principal and Interest. 17 Section 4.2. SEC Reports. 17 Section 4.3. Compliance Certificate. 18 Section 4.4. Stay, Extension and Usury Laws. 18 ARTICLE V. SUCCESSORS 18 Section 5.1. When Company May Merge, Etc. 18 Section 5.2. Successor Corporation Substituted. 19 ARTICLE VI. DEFAULTS AND REMEDIES 19 Section 6.1. Events of Default. 19 i Section 6.2. Acceleration of Maturity; Rescission and Annulment. 20 Section 6.3. Collection of Indebtedness and Suits for Enforcement by Trustee. 21 Section 6.4. Trustee May File Proofs of Claim. 22 Section 6.5. Trustee May Enforce Claims Without Possession of Securities. 22 Section 6.6. Application of Money Collected. 23 Section 6.7. Limitation on Suits. 23 Section 6.8. Unconditional Right of Holders to Receive Principal and Interest. 24 Section 6.9. Restoration of Rights and Remedies. 24 Section 6.10. Rights and Remedies Cumulative. 24 Section 6.11. Delay or Omission Not Waiver. 24 Section 6.12. Control by Holders. 25 Section 6.13. Waiver of Past Defaults. 25 Section 6.14. Undertaking for Costs. 25 ARTICLE VII. TRUSTEE 26 Section 7.1. Duties of Trustee. 26 Section 7.2. Rights of Trustee. 27 Section 7.3. Individual Rights of Trustee. 28 Section 7.4. Trustee’ s Disclaimer. 28 Section 7.5. Notice of Defaults. 28 Section 7.6. Reports by Trustee to Holders. 29 Section 7.7. Compensation and Indemnity. 29 Section 7.8. Replacement of Trustee. 30 Section 7.9. Successor Trustee by Merger, Etc. 31 Section 7.10. Eligibility; Disqualification. 31 Section 7.11. Preferential Collection of Claims Against Company. 31 ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE 31 Section 8.1. Satisfaction and Discharge of Indenture. 31 Section 8.2. Application of Trust Funds; Indemnification. 32 Section 8.3. Legal Defeasance of Securities of any Series. 33 Section 8.4. Covenant Defeasance. 34 Section 8.5. Repayment to Company. 35 Section 8.6. Reinstatement. 36 ARTICLE IX. AMENDMENTS AND WAIVERS 36 Section 9.1. Without Consent of Holders. 36 Section 9.2. With Consent of Holders. 37 Section 9.3. Limitations. 37 Section 9.4. Compliance with Trust Indenture Act. 38 Section 9.5. Revocation and Effect of Consents. 38 Section 9.6. Notation on or Exchange of Securities. 38 Section 9.7. Trustee Protected. 39 ARTICLE X. MISCELLANEOUS 39 Section 10.1. Trust Indenture Act Controls. 39 Section 10.2. Notices. 39 ii Section 10.3. Communication by Holders with Other Holders. 40 Section 10.4. Certificate and Opinion as to Conditions Precedent. 40 Section 10.5. Statements Required in Certificate or Opinion. 41 Section 10.6. Rules by Trustee and Agents. 41 Section 10.7. Legal Holidays. 41 Section 10.8. No Recourse Against Others. 41 Section 10.9. Counterparts. 41 Section 10.10. Governing Law; Waiver of Jury Trial; Consent to Jurisdiction. 42 Section 10.11. No Adverse Interpretation of Other Agreements. 42 Section 10.12. Successors. 42 Section 10.13. Severability. 43 Section 10.14. Table of Contents, Headings, Etc. 43 Section 10.15. Securities in a Foreign Currency. 43 Section 10.16. Judgment Currency. 44 Section 10.17. Force Majeure. 44 Section 10.18. U.S.A. Patriot Act. 44 ARTICLE XI. SINKING FUNDS 44 Section 11.1. Applicability of Article. 44 Section 11.2. Satisfaction of Sinking Fund Payments with Securities. 45 Section 11.3. Redemption of Securities for Sinking Fund. 45 iii OXFORD IMMUNOTEC GLOBAL PLC Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of , 20 § 310(a)(1) (a)(2) (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) (b) § 311(a) (b) (c) Not Applicable § 312(a) (b) (c) § 313(a) (b)(1) (b)(2) (c)(1) (d) § 314(a) 4.2, 10.5 (b) Not Applicable (c)(1) (c)(2) (c)(3) Not Applicable (d) Not Applicable (e) (f) Not Applicable § 315(a) (b) (c) (d) (e) § 316(a) (a)(1)(A) (a)(1)(B) (b) § 317(a)(1) (a)(2) (b) § 318(a) Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. iv Indenture dated as of , 20 between OXFORD IMMUNOTEC GLOBAL PLC, a company incorporated under the laws of England and Wales (“ Company
